C. A. 6th Cir. Certiorari granted limited to Question 1 presented by the petition which reads as follows: “Whether petitioners' claim under LMRA § 301 for wrongful discharge is barred by the decision of a joint grievance committee upholding their discharge, notwithstanding that their union breached its duty of fair representation in processing their grievance so as to deprive them and the grievance committee of overwhelming evidence of their innocence of the alleged *929dishonesty for which they were discharged?”